2010 Convergence Media Conference Safe Harbor This presentation and management’s public commentary contain certain forward-looking statements that aresubject to risks and uncertainties. These statements are based on management’s current knowledge andestimates of factors affecting the Company’s operations. Statements in this presentation that are forward-looking include, but are not limited to, the statements regarding broadcast pacings, publishing advertisingrevenues, as well as any guidance related to the Company’s financial performance.
